Hinman, C. J.
The plaintiffs’ goods, shipped at Boston to be transported to New York, were consumed by the burning of the defendants’ depot at Groton, on the night of the 28tli of December, 1865. The defendants, together with the Boston & Providence Railroad Company, and the owners of certain steamboats running from Groton to New York, had for several years constituted a through line between Boston and New York for the transportation of passengers and freight; and the plaintiffs had frequently sent freight from Boston to New York by this line, taking, on shipping the goods at Boston, a bill of lading such as they took on shipping the goods in question the day before the loss. The judge at the circuit •recognized these bills of lading as special contracts, limiting the liabilities of the companies constituting the line from their ordinary liability as common carriers, if the terms thereof were assented to by the plaintiffs; but he at the same time stated to the jury that such contracts, to be binding on the plaintiffs, must not have been made by them, or their assent thereto obtained, under unlawful threats or compulsion. This contract like all others must of course have been voluntarily made and not obtained under the influence of unlawful threats or compulsion. But we look in vain for any evidence of threats or compulsion, either lawful or otherwise, in the making of the contracts evidenced by these bills of lading. The plaintiffs had been so long in the business of shipping goods by this *74transportation line that they had themselves caused blank bills of lading to be printed for their own convenience and were in the habit of filling up the blanks from day to day as they had occasion to use them, to be signed by the agent of the‘line, and to be redelivered to the plaintiffs stamped “ forwarded ” when the goods were forwarded as was done in this case. We do not perceive therefore how there could have been any question as to the fairness with which the bills • of lading in this case were made, and the allusion to the subject by the court was rather calculated to induce the jury to think there might be some foundation for the remarks addressed to them by the plaintiffs’ counsel on the subject, and thus, so far as it had any effect, it must have been to mislead them. And although the judge told the jury that the conduct of the plaintiffs furnished evidence from which a voluntary assent to the terms of the bills of lading might be inferred, we think, if he felt called upon to say anything upon the subject, he ought rather to have informed them that the conduct alluded to entirely disproved the claim that the plaintiffs accepted the bills of lading under any compulsion. These instruments were introduced in evidence by the plaintiffs themselves for the purpose of showing the receipt of the goods for transportation to New York, and as there was no evidence whatever of any unfairness on the part of the defendants with regard to them, but the contrary, they ought we think to have been treated by the court as containing the precise contract between the parties in respect to the transportation of the goods.
The liability of the defendants then must rest upon the special contract shown by the bills of lading, and the plaintiffs insist that by these instruments the defendants are liable for not forwarding the goods to New York on the evening of the 28th of December, immediately on the arrival of them at Groton, and that the withdrawal of the usual boat by which the goods would have gone forward and the substitution for her of a smaller boat which was not of sufficient capacity to take that portion of tlie goods which were destroyed, was a breach of their duty in this respect which rendered the defendants liable, notwithstanding such withdrawal and substi*75tution were for the purpose of necessary repairs. And on this point the plaintiffs rely principally upon the advertisement which the agent of the lin e had previously caused to be published in a newspaper and posted in placards and handbills, in which the steamboats Commonwealth and Plymo'utli Rock were mentioned as the boats running in connection with the railroads, constituting with those boats the through line to New York. But the advertisement and placards in question are not addressed to the shippers of freight by the line, and do notin any way allude to the subject of freight. They merely state when the cars leave Boston for the Commonwealth on certain days and for the Plymouth Rock on certain other days, and state that through tickets will be furnished and baggage checked through to Philadelphia, Baltimore and Washington, and that tickets, births and state-rooms can be obtained at the offices of the line in Boston and Providence. The advertisement thus shows for itself that it was published for the information of passengers and not of freighters. We think therefore that the court erred in submitting it to the jury to find whether there was a contract or agreement of the parties that the steamboat Plymouth Rock was the boat to run in the line on the night in question, and in instructing them that on this point they should particularly take into consideration the advertisement mentioned.
Again, the special contract contained in the bills of lading provided “ that no responsibility will be admitted under any circumstances to a greater amount upon any single article of freight than two hundred dollars, unless upon notice given of such amount, and a special agreement therefore.” But the court charged the jury, in conformity with the claim of the. plaintiffs on this point, that the plaintiffs were entitled to the full value of the goods contained in the thirty-three packages which were lost by the fire, and by reason of this the plaintiffs had a verdict of from four to five thousand dollars more than they would have had if this stipulation had been recognized. This was clearly wrong. There was no claim or pretense of any gross negligence on the part of the defendants. They stored the goods in their depot because the boat that *76evening was so full that it could not take them. They had therefore to lie over for the boat of the following day ; and in the meantime they were destroyed by an accidental fire. And it is admitted that no notice was given of the value of the packages beyond two hundred dollars. We think therefore that the most the plaintiffs should have been permitted to recover is two hundred dollars for each package, instead of the full value of the packages.
But we are not satisfied that the plaintiffs are entitled to recover anything. The defendants had carried the goods safely to Groton, and so many of them as could be were put upon the boat that went to New York that evening, and the rest were properly stored in, their depot for transportation by the boat of the succeeding day. Now the contract evidenced by the bills of lading does not stipulate for the transportation of the goods by the boat of the day when they are forwarded from Boston. They were to be delivered at Groton to the agent of the owners of steamboats running between New York and Groton in connection with the railroad of the defendants; and the owners of these boats stipulate that they will deliver them in New York to the consignee, &c. And there is a stipulation that the carriers shall not be liable for any injury to freight arising from the weather or accidental delays. Now the delay in this instance was caused by the necessity of taking off the Plymouth Bock for necessary repairs. Is not that an accidental delay within the terms of this stipulation ? But the court, .while correctly stating the liability of the defendants for any want of ordinary .care while the goods were in the depot at Groton, added, as we think improperly, “ or by any act of the defendants, such as the want of a proper boat to take these goods on the night in question which contributed to this loss by fire; ” thus making the defendants liable for the want of capacity of the boat of that evening to take the goods. It appears to us that for this the defendants are not liable: and for these reasons we advise the Superior Court to grant a new trial.
In this opinion the other judges concurred.